       Case 3:17-cv-03226-MAS-DEA Document 69 Filed 12/09/19 Page 1 of 1 PageID: 1989




425 Eagle Rock Avenue, Suite 302, Roseland, NJ 07068
(973) 618-4100 Fax (973) 618-0685
 Justin F. Johnson, Resident Managing Attorney

Direct Dial: (973) 618-4118
Email: hbmankoff@mdwcg.com


                                             December 9, 2019


                                        ELECTRONICALLY FILED

Magistrate Douglas E. Arpert, U.S.M.J.
United States District Court
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

        RE:      Agudath Israel of America v. Township of Jackson, New Jersey
                 Docket No.: 3:17-cv-03226-MAS-DEA
                 Our File No.: 41034.00107

Dear Judge Arpert:

        I write to provide defendants’ status report. I first note that we expect to provide interrogatory answers
within two weeks. The sheer volume of the discovery responses has simply been overwhelming the Town’s
limited resources. As to the document production, we expect to complete the document production within the
next ten days. I note this will be several hundred thousand pages of documents. I also wish to advise the Court
that the defendant hired a vendor, at a very significant expense, to assist in the production of these documents.

      While I regret the delay, the plaintiffs have propounded hundreds of interrogatories and document
demands and the defendants are doing their best to provide responses.

                                             Respectfully,

                                             /s/ Howard B. Mankoff

                                             Howard B. Mankoff

HBM:lt
cc:   All Counsel of Record – Via ECF
LEGAL/126668310.v1
